Exhibit 10.10

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

This document is to amend the Employment Agreement (the “Agreement”), entered
into as of September 22, 2005, by and between DaVita Inc. (“Employer”) and James
Hilger (“Employee”). Specifically, effective December 27, 2012, the parties
agree to amend the Agreement as follows:

1. Section 3.3 is hereby deleted in its entirety and replaced with the
following:

“Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for death, Material Cause, or Disability, and contingent upon
Employee’s execution of the Employer’s standard Severance and General Release
Agreement within twenty-eight (28) days of the termination of Employee’s
employment, Employee shall (i) be entitled to receive the base salary and
benefits as set forth in Section 2.1 and Section 2.2, respectively, through the
effective date of such termination or resignation, (ii) be entitled to continue
to receive an amount equal to his salary for the 12-month period following the
termination of his employment (the “Severance Period”), paid in accordance with
the Employer’s usual payroll practices, (iii) be entitled to continue to receive
during the 12-month period following the effective date of such termination the
employee health insurance benefits set forth in Section 2.2, pursuant to the
election of COBRA coverage, at the same cost to him as he paid prior to his
termination, and (iv) not be entitled to receive any other compensation,
benefits, or payments of any kind, except as otherwise required by law or by the
terms of any benefit or retirement plan or other arrangement that would, by its
terms, apply. With respect to any payments due under this Section 3.3, and which
are subject to the Employee’s execution and delivery of the Employer’s standard
Severance and General Release Agreement, in any case where the date employment
terminates and the Release Expiration Date fall in two separate taxable years,
any payments required to be made to the Employee which are conditioned on the
timely execution of the Employer’s standard Severance and General Release
Agreement and are treated as nonqualified deferred compensation for purposes of
Section 409A of the Internal Revenue Code shall be made in the later taxable
year. For purposes of this Section 3.3, “Release Expiration Date” shall mean the
last day of the 28-day period following the Employee’s employment termination
date, during which the Employee may timely deliver an executed Severance and
General Release Agreement to receive payments and benefits under this Agreement.

The foregoing notwithstanding, in the event Employee accepts employment (as an
employee or as an independent contractor) with another employer during the
Severance Period, (x) Employee shall immediately notify Employer of such
employment and (y) Employer’s obligation to continue to provide certain health
insurance benefits pursuant to clause (iii) of the immediately preceding
sentence shall terminate once Employee becomes eligible to participate in his
new employer’s health benefit plan. In addition, once Employee accepts
employment (as an employee or as an independent contractor), Employer may reduce
its obligation under clause (ii) herein dollar-for-dollar for every dollar
Employee earns in base salary or other compensation during the Severance Period
from his new employer. Employee agrees to use reasonable efforts to find
employment and that if he fails to use any reasonable efforts, the Company’s
obligations under clause (ii) herein may be terminated by Employer in its sole
discretion. For purposes of this provision, an Employee’s employment has been
terminated when Employee is no longer providing services for Employer after a
specific date or the level of bona fide



--------------------------------------------------------------------------------

services that Employee would perform (as an employee or independent contractor)
after a specific date would permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
thirty-six month period (or the full period of service if Employee was employed
for less than thirty-six months).

During the Severance Period, Employee agrees (1) to make himself available to
answer questions and to cooperate in the transition of his duties, (2) to
respond to any inquiries from the compliance department, including making
himself available for interviews, and (3) to cooperate with Employer in the
prosecution and/or defense of any claim, including making himself available for
any interviews, appearing at depositions, and producing requested documents.”

In all other respects, and with the exception of the previous amendment, the
Agreement remains unchanged and in full force and effect.

 

DAVITA HEALTHCARE PARTNERS INC. By  

/s/ Laura Mildenberger

  Laura Mildenberger   Chief People Officer EMPLOYEE By  

/s/ James Hilger

  James Hilger Approved as to Form

/s/ Caitlin Moughon

Caitlin Moughon Assistant General Counsel - Labor